Citation Nr: 1827910	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran submitted a timely Notice of Disagreement to the July 2009 rating decision and the RO issued a Statement of the Case in September 2010.  The Veteran submitted a Substantive Appeal on a VA Form 9, date-stamped as received at the RO on December 17, 2010.  No action was taken on the Form 9 and no notice was provided to the Veteran as to whether it had not been accepted as timely.  Since the Veteran was not notified if the Form 9 was untimely or of his appellate rights regarding whether the timeliness, the issues remain on appeal from the July 2009 rating decision.  See 38 C.F.R. § 19.34 (2017).  As such, 

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2018.  The transcript is of record.

At the hearing before the undersigned the Veteran submitted additional evidence along with a waiver of agency of original jurisdiction consideration.  As such, the Board will proceed with adjudication.  38 C.F.R. §§ 19.31, 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The competent and probative evidence is at least in relative equipoise as to whether the Veteran's tinnitus was incurred in service.

2.  The competent and probative evidence is at least in relative equipoise as to whether the Veteran's was exposed to asbestos in service.

3.  The Veteran's asbestosis is related to his exposure to asbestos in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for asbestosis have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A.  Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.

The Veteran was afforded a VA examination in July 2009 during which he complained of tinnitus.  The Veteran reported that in the military he was exposed to artillery, aircraft, weapons, explosives, power tools, and radio noise while in service.  After service the Veteran reported exposure to factory noise during one year of work, construction noise, weapons fire and police siren.  He reported firing a shotgun and exposure to lawn equipment.  The Veteran could not recall a specific date or circumstance of onset of the sound he hears in his ears.  But he reported that the sound has been present for about 30 to 40 years, starting approximately in his mid-30s.  The examiner noted that the Veteran's tinnitus is as likely as not a symptom associated with the hearing loss, but offered a negative opinion as to whether the tinnitus was related to service.  As rationale, the examiner stated that the Veteran reported onset of tinnitus when he was in his 30s, which would have been ten years or more following his military service.  The examiner reported that tinnitus, like hearing loss, is known to have its onset immediately or very soon after noise exposure and during the time period the Veteran was regularly exposed to noise in his line of work.  

At the hearing before the undersigned in February 2018 the Veteran and his  representative argued that Veterans do not realize ear ringing as a disability and, therefore, did no complain.  The Veteran reported that after the noise of gunnery practice while aboard the U.S.S. Ticonderoga he would be in a fog for two to three days and that he did not report this.  The Veteran further testified that although he had been exposed to noise after service, it was nothing compared to noise in service.  

In a March 2018 treatment note the Veteran's tinnitus was reported to secondary to high-frequency hearing loss.  It was the provider's opinion that this was related to his hearing loss from acoustic trauma sustained while he was working as a Marine Corps Gunner on a 5 inch mount on an aircraft carrier in active service.  

Entitlement to service connection for tinnitus is warranted.  Exposure to acoustic trauma is conceded based upon the Veteran's military occupational specialty.  The Veteran has competently and credibly reported that gunnery practice gave him a feeling of being in a "fog" and that this would last days.  In addition, the Veteran has reported that he first recognized ringing in his ears 30 to 40 years prior to the 2009 examination, about 10 years after separation from service.  As the Veteran was exposed to loud noise in service and as the evidence is at least in equipoise that the Veteran has had tinnitus since service, service connection for tinnitus is granted. 

B.  Asbestosis

The Veteran seeks entitlement to service connection for asbestosis.

There are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1, and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel provide guidance in adjudicating these claims.  The M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (b). 

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (d).

The M21-1 provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Diagnostic indicators include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (g).

Service records reveal that the Veteran served in a Marine detachment aboard the U.S.S. Ticonderoga as a guard from March 1957; as a messman from March 1958; and again as a guard from March 1958.

A January 2007 treatment includes an x-ray report which showed asbestos-related pleural disease with calcified plaques.  It was noted that there were marked calcified pleural plaques in the left consistent with prior asbestos exposure.

In January 2008 the Veteran was noted to have a history of asbestosis.  In July 2009 asbestosis was listed in the problem list.  An April 2010 x-ray report showed left-sided pleural plaquing.  Possibility of asbestos exposure should be considered.  

In the rating action on appeal, the RO noted that given the Veteran's military occupation an infantryman, there was no probability of exposure to asbestos.

In a Disability Benefits Questionnaire (DBQ) completed by a private provider in May 2015, the Veteran was noted to have asbestosis based on computed tomography (CT) scan, pulmonary function testing, exposure history, and inspiratory crackles on examination.

At the hearing before the undersigned the Veteran, through his representative, submitted articles regarding asbestos aboard the U.S.S. Ticonderoga.

In a DBQ completed by a private provider, dated in January 2018, the Veteran was noted to have undergone an x-ray in August 2016 that indicated diffuse asbestosis and a high resolution computed tomography to evaluate interstitial lung disease such as asbestos in October 2015 that revealed pleural plaque suggesting asbestos.  The Veteran was noted to have a diagnosis of asbestosis.  

In a statement received in January 2018, Dr. D.H., board-certified in pulmonary medicine, confirmed the diagnosis of asbestosis and opined that the condition was more than likely a result of his station on an aircraft carrier in shipyard with asbestos exposure.  

Entitlement to service connection for asbestosis is warranted.  Service personnel records reveal that the Veteran served aboard the U.S.S. Ticonderoga as a guard as early as March 1957.  Articles have been associated with the claims file indicating that the U.S.S. Ticonderoga contained asbestos and that the ship underwent modifications that were completed in early 1957 as well as repairs beginning in May 1957.  The Veteran reported at his hearing that he was slept aboard the carrier in close proximity to asbestos and that he was stationed aboard the ship during modifications.  As such, the evidence is at least in equipoise that the Veteran was exposed to asbestos.  The Veteran has submitted a private medical opinion indicating that the Veteran has asbestosis, confirmed by x-ray and CAT scan, and associating this with the Veteran's exposure to asbestos in service.  As the evidence is at least in equipoise that the Veteran has asbestosis due to exposure to asbestos in service, service connection is granted.


ORDER

Service connection for tinnitus is granted.

Service connection for asbestosis is granted.

REMAND

The Veteran was afforded a VA examination regarding bilateral hearing loss in July 2009 but the opinion provided is inadequate.  As rationale for the negative nexus opinion, the examiner noted that the whisper test used during the Veteran's service could not be used to substantiate hearing loss and that he first noticed difficulty hearing about 10 years prior to the examination.  It was the examiner's opinion that hearing loss connected to military noise exposure is known to occur immediately following noise exposure.  It was also noted that the Veteran was regularly exposed to noise in his line of work after service.  

The Veteran, through his representative, has submitted articles regarding noise-induced hearing loss, including progressive hearing loss.

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As the examiner relied, in part, on a lack of hearing loss identified at separation from service and as the Veteran has submitted articles regarding noise-induced hearing loss, including progressive hearing loss, a new opinion is needed. 

On remand, as VA treatment records regarding the Veteran dated since February 2012 have not been associated with the claims file, attempts must be made to obtain all outstanding VA treatment records.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since February 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the etiology of the Veteran's hearing loss disability.  The claims file and copies of all pertinent records should be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability was incurred in or related to service? 

In answering the questions, the examiner must consider, and discuss as necessary, the prior examinations and should comment upon the articles submitted by the Veteran.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


